Citation Nr: 1429034	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in November 2010 and April 2012 when it was remanded both times for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board's review of the record has indicated that further development is necessary before adjudication of the claim proceeds.  

The Veteran seeks entitlement to service connection for a heart disorder.  The Veteran contends that his heart disorder first manifested in service.

The April 2012 Board remand instructed that, among other things, an attempt be made to "obtain all VA medical records pertaining to the Veteran, including those from the ... Oklahoma City VAMC."  Subsequently, treatment records from the Oklahoma City VAMC dated August 2011 through December 2011 were associated with the electronic claims file.

Following the treatment records' inclusion in the claims file the Veteran submitted a SSOC Notice Response, dated December 2012, that indicated he had more evidence to submit in support of his appeal and requested a 30-day period to submit the evidence.  At the bottom of this SSOC Notice Response the Veteran wrote "October 2011 I was treated at the OKC VAMC regarding my heart condition.  Please ensure that these records are incorporated with my appeal."  The treatment records from the Oklahoma City VAMC presently associated with the claims file do not include any treatment records from October 2011.  In light of the fact that the record includes Oklahoma City VAMC treatment records from September 2011 and November 2011 it is possible the Veteran was mistaken about the month of his treatment; however, the Board cannot assume such a fact.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to his claim.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Oklahoma City, Oklahoma VAMC from October 2011 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



